State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518054
________________________________

In the Matter of ECHO WESTLEY
   DIXON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Garry, Rose, Egan Jr. and Devine, JJ.

                             __________


     Echo Westley Dixon, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner, a prison inmate, commenced this proceeding to
challenge a disciplinary determination finding him guilty of drug
use. The Attorney General has informed this Court that the
determination at issue has been administratively reversed, all
references thereto expunged from petitioner's institutional
record and the mandatory surcharge refunded to his inmate
account. Contrary to petitioner's contention, he has received
all the relief to which he is entitled and, thus, the petition is
dismissed as moot (see Matter of Benitez v Fischer, 118 AD3d
                              -2-                  518054

1237, 1237 [2014]; Matter of Hodges v Jones, 195 AD2d 647, 648
[1993]).

      Peters, P.J., Garry, Rose, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court